Citation Nr: 1614474	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO. 10-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for tinea pedis and tinea unguium.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1973 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

By way of background, as noted in the prior Board remand the separate issues of entitlement to an increased rating for pseudofolliculitis barbae and reopening of claims of service connection for left and right knee disabilities, a right ankle disability and a sinus disability were denied in an unappealed August 2013 statement of the case. As no substantive appeal was filed, these issues are not before the Board at this time. 

However, after the expiration of the 60 day period to file a substantive appeal, the Veteran submitted an October 2013 claim for an increased rating for pseudofolliculitis barbae and to reopen the claims of service connection for left and right knee disabilities, a right ankle disability and a sinus disability. As these claims have not yet been acted on, and the statement clearly constituted a claim for benefits, the Board finds that the appropriate action at this time is to refer them for adjudication, as noted below.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In its prior remand, the Board found that evidence of unemployability had been submitted, and therefore entitlement to TDIU has been raised by the record.  Likewise, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Akles v. Derwinski, 1 Vet. App. 118 (1991). However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Veteran and his friend testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014. A transcript of the hearing is associated with the electronic claims files. The Board remanded the issues on appeal for additional development in October 2014. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for pseudofolliculitis barbae and whether new and material evidence has been submitted sufficient to reopen claims of service connection for left and right knee disabilities, a right ankle disability and a sinus disability have been raised by the record in an October 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's tinea pedis and tinea unguium is manifested by pain, cracking, less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and no more than topical therapy required during the past 12 month period; and not by at least 5 percent of the entire body or at least 5 percent of exposed areas affected, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, or scarring of any type.


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinea pedis and tinea unguium have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7813-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in February 2009 and August 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for tinea pedis. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate examinations, the duty to assist is met. 

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's tinea pedis and tinea unguium is rated under Diagnostic Code 7813, governing dermatophytoses including tinea pedis. Under Diagnostic Code 7813, dermatophytoses are to be rated by analogy to disfigurement of the head, face or neck, scars, or dermatitis, depending on the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813. In accordance with Diagnostic Code 7813, the Veteran's tinea pedis and tinea unguium has been rated by analogy to Diagnostic Code 7806, governing dermatitis. As such, the Board will begin the analysis using the rating criteria under Diagnostic Code 7806, and will then consider all other potentially applicable Diagnostic Codes. 

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the prior 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806. A 10 percent rating is warranted when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period. Id. A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id.

A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period. Id. Finally, disabilities rated under Diagnostic Code 7806 can also be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. Id.

During the course of the appeal the Veteran has stated that his tinea pedis and tinea unguium is manifested by a rash affecting his feet bilaterally, limitation on walking and standing, pain and cracking of the skin, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence that his statements are not credible, and therefore they are entitlement to probative weight with respect to the severity of his disability.

During the period on appeal the Veteran was provided with two VA examinations. In February 2009, the examiner noted small scaly lesions on both feet with occasional itching. No pain or erythematous rash was present. The examiner noted no systemic steroid or immunosuppressive drug treatment was being used. The examiner noted that zero percent of exposed areas and two percent of total body area was affected. No effects on the Veteran's occupation were noted.

Another VA examination was provided in August 2015. The examiner noted that the Veteran reported using topical treatments to treat condition. Constant or near-constant use of topical medication, specifically antifungal ointment, was noted. Overall the examiner estimated that five percent of the Veteran's unexposed body area was covered by the tinea pedis and tine unguium. There is no evidence that the examiners were not competent or credible, and as the reports were based on the Veteran's statements and the examiners' own examinations, the Board finds that the reports are entitled to significant probative weight with respect to the severity of the Veteran's condition. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records reflect on-going use of topical ointments and creams for the tinea pedis and tinea unguium. There is no evidence of any systemic treatment utilizing corticosteroids or immunosuppressive drugs. No body area estimates with respect to the tinea pedis and tinea unguium are contained in the records.
Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that a compensable rating for tinea pedis and tinea unguium is warranted. Both the lay and medical evidence of record show that the Veteran treats his disability with topical treatment only, and as such is not entitled to an increased rating based on systemic therapy. The Veteran has indicated that his feet are affected bilaterally, but has not provided any statements concerning estimates of body coverage. The February 2009 examiner stated that approximately two percent of the Veteran's total body area, and zero percent of the exposed area, was affected. 

The August 2015 examiner only indicated that five percent of the unexposed body area was affected. While not a finding that is phrased exactly in the terms used by the statute, the Board can reasonably infer from this statement two points. Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979). 

First, it is reasonable to infer that the assertion that five percent of unexposed area is affected means that that no exposed areas are also affected. Second, the Board can also reasonably infer that less than five percent of the Veteran's total body area is affected. If only five percent of the unexposed area is affected, that percentage must be lower than five percent when dealing with total body area, which includes both the wholly unaffected exposed areas and the affected unexposed areas. As such, the findings of the August 2015 examiner establish that the tinea pedis and tinea unguium do not affect at least five person of either total body area or exposed area. 

As the preponderance of the evidence is against a finding that the Veteran's tinea pedis and tinea unguium requires systemic treatment, affects at least five person of exposed area, or affects at least five person of his total body area, the Board finds that the Veteran's overall symptomatology does not more nearly approximate the level of severity contemplated by a compensable rating for dermatitis. While the Board has considered the Veteran's statements concerning pain and cracking, these symptoms do not result in required treatment of the type or frequency contemplated by higher ratings, and does not result in additional area coverage. As such, an increased rating for tinea pedis and tinea unguium is not warranted. 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7813-7806.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no lay or medical evidence of any sort of scarring associated with the tinea pedis and tinea unguium. As such, a separate or higher rating is not permitted for scarring of any type. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. The Veteran, furthermore, does not have diagnoses or symptoms that more closely approximate those necessary for a separate or higher rating under any other listed skin condition. See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7811, 7814-7833.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable evaluation for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. The preponderance of the evidence is against a compensable rating for the Veteran's tinea pedis and tinea unguium. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected skin disability is characterized by pain, cracking, less than 5 percent of the entire body or less than 5 percent of the exposed areas being affected, no more than topical therapy being required during the past 12 month period, and itching. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for the Skin. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806. For all skin disabilities, the rating schedule contemplates surface area of the body covered, systemic and topical treatment with corticosteroids, frequency of treatment, and scarring. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required over the past 12 month period. While the symptoms of pain and cracking are not contemplated directly, the intensity and frequency of the treatment necessary to resolve or alleviate these symptoms is, and as such these factors are inherently contemplated by the rating criteria. In short, there is nothing exceptional or unusual about the Veteran's skin disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As such, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for bilateral pes planus, tinea pedis and tinea unguium, and pseudofolliculitis barbae. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's tinea pedis and tinea unguium combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial compensable rating for tinea pedis and tinea unguium is denied.

REMAND

As noted in the introduction, the prior Board remand found that the issue of entitlement to TDIU had been raised by the record and took jurisdiction over the issue. Further, in this decision the Board has found it appropriate to refer both increased rating and service connection claims for AOJ adjudication, based on an October 2013 claim for benefits. The Veteran does not currently meet the schedular requirements for an award of TDIU. 38 C.F.R. § 4.16. However, if an increased rating or service connection was to be granted by the AOJ, it is possible the threshold percentage requirements would be met. As such, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the issues referred in the introduction, and must therefore be remanded for adjudication along with those issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

After adjudicating the issues referred in the introduction, readjudicate the issue of entitlement to TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


